DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

SMD# 22-003
RE: Home and Community-Based
Services Quality Measure Set
July 21, 2022
Dear State Medicaid Director:
The Centers for Medicare & Medicaid Services (CMS) and states have worked for decades to
support increased availability and provision of high-quality Home and Community-Based
Services (HCBS) for Medicaid beneficiaries. HCBS provide individuals who need assistance
with everyday activities the opportunity to receive services (such as personal care, homemaker,
and adult day health services) in their own homes or the community as opposed to institutional
settings. This State Medicaid Director Letter provides information on a set of nationally
standardized quality measures for Medicaid-funded HCBS that is intended to promote more
common and consistent use within and across states of such nationally standardized quality
measures in HCBS programs, create opportunities for CMS and states to have comparative
quality data on HCBS programs, and drive improvement in quality of care and outcomes for
people receiving HCBS.
Background
Millions of Americans, including children, non-elderly adults, and older adults, need long-term
services and supports (LTSS) because of disabling conditions, chronic illness, and other factors.
Medicaid is the primary payer across the nation for these services, although private spending
(e.g., out-of-pocket spending by individuals and long-term care insurance) and other public
payers (e.g., Veterans Health Administration, state and local programs, and Medicare) also
account for some LTSS spending nationally. 1 Medicaid allows for the coverage of LTSS
through several authorities and programs and over a continuum of settings—ranging from
institutional settings, such as nursing facilities, to home and community-based settings. 2
Medicaid coverage of HCBS varies by state and can include a combination of medical and nonmedical services, such as (but not limited to) case management, homemaker, home health aide,
personal care, adult day health, habilitation (both day and residential), and respite care services.
HCBS programs serve a variety of targeted population groups, such as people with intellectual or
developmental disabilities, physical disabilities, substance use disorders, and/or mental illness,
Office of the Assistant Secretary for Planning and Evaluation. February 8, 2018. An Overview of Long-Term
Services and Supports and Medicaid: Final Report. Retrieved from https://aspe.hhs.gov/basic-report/overview-longterm-services-and-supports-and-medicaid-final-report.
2
See https://www.medicaid.gov/medicaid/long-term-services-supports/index.html for more information on LTSS
and https://www.medicaid.gov/medicaid/home-community-based-services/index.html for more information on
HCBS.
1

State Medicaid Director – Page 2
and provide opportunities for Medicaid beneficiaries to receive services in their own homes and
communities rather than in institutions.
From the beginning of the Medicaid program in 1965, state Medicaid programs were required to
provide medically necessary nursing facility care for most eligible individuals age 21 or older,
but coverage for HCBS has been a state option. 3 However, over the past several decades states
have used several Medicaid authorities, 4 as well as CMS-funded grant programs, 5 to develop a
broad range of HCBS to provide alternatives to institutionalization for eligible Medicaid
beneficiaries and to advance person-centered care. Consistent with many beneficiaries’
preferences for where they would like to receive their care, HCBS have become a critical
component of the Medicaid program and are part of a larger framework of progress toward
community integration of older adults and people with disabilities that spans efforts across the
federal government. Further, HCBS play an important role in states’ efforts to achieve
compliance with the Americans with Disabilities Act (ADA) and the Olmstead decision, in
which the Supreme Court held that the unjustified institutional isolation of people with
disabilities is a form of unlawful discrimination under the ADA. 6
As a result of state and federal efforts to expand access to HCBS, Medicaid spending on HCBS
now exceeds spending on institutional services. For instance, in fiscal year (FY) 1990, HCBS
expenditures accounted for only 13 percent of the $31 billion in federal and state expenditures
for all Medicaid LTSS, including nursing home expenditures. 7,8 By FY 2020, HCBS
expenditures accounted for $125 billion, or 62 percent, of the $199 billion spent nationally on
Medicaid LTSS. 9,10 However, as the number of beneficiaries receiving Medicaid HCBS and
Wenzlow, Audra, Steve Eiken and Kate Sredl. 2016. Improving the Balance: The Evolution of Medicaid
Expenditures for Long-Term Services and Supports (LTSS), FY 1981-2014. Retrieved from
https://www.medicaid.gov/sites/default/files/2019-12/evolution-ltss-expenditures.pdf.
4
These authorities include Medicaid state plan personal care services and Social Security Act (the Act) section
1915(c) waivers, section 1915(i) state plan HCBS, section 1915(j) self-directed personal assistant services, and
section 1915(k) Community First Choice. See https://www.medicaid.gov/medicaid/home-community-basedservices/home-community-based-services-authorities/index.html for more information on these authorities. Some
states also use demonstration authority under section 1115(a) of the Act to cover and test home and communitybased service strategies. See https://www.medicaid.gov/medicaid/section-1115-demonstrations/index.html for more
information.
5
Federally funded grant programs, such as the Money Follows the Person demonstration, which was initially
authorized by the Deficit Reduction Act (P.L. 109-171) and continues to operate in 36 states, and the Balancing
Incentive Program authorized by the Patient Protection and Affordable Care Act (P.L. 111-148), which provided
financial incentives over four years (FY 2011-2015) to 13 states to increase access to HCBS, have been designed to
shift Medicaid’s long-term care spending from institutional care to HCBS.
6
https://www.medicaid.gov/about-us/program-history/medicaid-50th-anniversary/entry/47688
7
Wenzlow, Audra, Steve Eiken and Kate Sredl. 2016. Improving the Balance: The Evolution of Medicaid
Expenditures for Long-Term Services and Supports (LTSS), FYs 1981-2014. Retrieved from
https://www.medicaid.gov/sites/default/files/2019-12/evolution-ltss-expenditures.pdf.
8
Amount is not adjusted for inflation.
9
Murray, Caitlin, Michelle Eckstein, Debra Lipson, and Andrea Wysocki. “Medicaid Long Term Services and
Supports Annual Expenditures Report: Federal Fiscal Year 2020.” Chicago, IL: Mathematica. Forthcoming.
10
Amounts are not adjusted for inflation.
3

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

State Medicaid Director – Page 3
spending on HCBS has increased, so too has the need to ensure the availability and provision of
high-quality services that promote positive outcomes and cost-effective delivery of care, while
minimizing provider burden.
Over the past decade, the Department of Health and Human Services (HHS), states, and other
entities have taken a number of steps to strengthen the capacity of states and the federal
government to monitor, oversee, and improve the quality and effectiveness of services, and to
assure beneficiary health and safety. For example, in 2014, CMS revised the quality oversight
structure originally established in 2004 for section 1915(c) HCBS waiver programs. 11 At the
center of this framework is reporting on state-developed performance measures designed to
reflect the operations of waiver programs across important domains that CMS defined, such as
beneficiary health and welfare (safety), financial accountability, and service provision and
delivery. CMS has also promoted the development of new quality measures, 12 interoperability
standards (including electronic long-term services and supports standards), standardized tools
and instruments, 13 and other innovations related to HCBS through initiatives such as the Testing
Experience and Functional Tools (TEFT) demonstration, 14 the Balancing Incentive Program, 15
and the Medicaid Innovation Accelerator Program, 16 among others. 17 As another example, for
the last seven years, HHS’s Administration for Community Living’s National Institute on
Disability, Independent Living, and Rehabilitation Research (NIDILRR) has funded a
Rehabilitation Research and Training Center grant 18 to develop, cognitively and
psychometrically test, and gain National Quality Forum (NQF) 19 approval for HCBS quality
measures. Many states have also made substantial investments related to monitoring,
overseeing, and improving the quality of HCBS. 20
https://www.medicaid.gov/sites/default/files/2019-12/3-cmcs-quality-memo-narrative_0.pdf
See https://www.medicaid.gov/medicaid/quality-of-care/performance-measurement/cahps-hcbs-survey/index.html
and https://www.medicaid.gov/medicaid/managed-care/ltss/index.html for examples.
13
See https://www.medicaid.gov/medicaid/quality-of-care/performance-measurement/cahps-hcbs-survey/index.html
and https://www.medicaid.gov/medicaid/ltss/teft-program/functional-assessment-standardized-items/index.html for
examples.
14
https://www.medicaid.gov/medicaid/ltss/teft-program/index.html
15
https://www.medicaid.gov/medicaid/ltss/balancing/incentive/index.html
16
https://www.medicaid.gov/state-resource-center/innovation-accelerator-program/index.html
17
https://www.medicaid.gov/medicaid/quality-of-care/quality-improvement-initiatives/measuring-and-improvingquality-home-and-community-based-services-hcbs/index.html
18
See https://acl.gov/programs/research-and-development/rehabilitation-research-and-training for more information.
19
NQF (https://www.qualityforum.org/Home.aspx) is a private non-profit organization and is currently designated
as the consensus-based entity (CBE) with a contract with HHS under section 1890 of the Social Security Act (the
Act). As required under section 1890, the CBE is required to: synthesize evidence and convene key stakeholders to
make recommendations on an integrated national strategy and priorities for health care performance measurement in
all applicable settings; provide for the endorsement of standardized health care performance measures; and establish
and implement a process to ensure that measures endorsed are updated (or retired if obsolete) as new evidence is
developed. See https://www.cms.gov/Medicare/Quality-Initiatives-Patient-AssessmentInstruments/QualityMeasures/Downloads/CMS-RTC-Quality-Measurement-March-1-2019_508.pdf for more
information.
20
National Quality Forum (NQF). “Quality in Home and Community-Based Services to Support Community
Living: Addressing Gaps in Performance Measurement.” Final Report. Washington, DC: NQF, September 2016.
11
12

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

State Medicaid Director – Page 4

Despite these and other recent advances, notable gaps and challenges related to HCBS quality
remain. In particular, a 2016 NQF report commissioned by HHS, “Quality in Home and
Community-Based Services to Support Community Living: Addressing Gaps in Performance
Measurement,” indicates that, unlike other types of health care services, “HCBS lacks any
standardized set of quality measures…[and] consensus as to what HCBS quality entails.” The
report recommended that HHS develop “a core set of standard measures for use across the HCBS
system, along with a menu of supplemental measures that are tailorable to the population,
setting, and program.”20 In 2020, CMS published a request for information (RFI) 21 seeking
public input on a draft set of quality measures for Medicaid-funded HCBS that was specifically
intended to address that recommendation. Since releasing the RFI, CMS has also engaged with a
broad range of stakeholders, including states, managed care plans, consumer advocates, quality
measurement experts, researchers, and other federal agencies, to receive additional feedback on
the draft measure set and on opportunities to support states with using the measure set, including
to meet quality measurement and reporting requirements under various Medicaid HCBS
authorities. As a result of these stakeholder engagement activities, CMS is releasing this first of
two planned guidance documents to promote more common and consistent use of nationally
standardized quality measures in their HCBS programs and to support states with improving the
quality and outcomes of HCBS.
This letter provides the first official version of the HCBS Quality Measure Set. It includes the
list of measures in the measure set (see attachment) and provides additional information on the
purpose of the measure set, the measures included, measure selection criteria, organization of the
measure set, and considerations for implementation. The list of measures in the attachment also
includes the NQF number (if applicable), measure steward, 22 and data collection method for each
measure, as well as information on whether each measure addresses section 1915(c) waiver
assurances and/or can be used to assess access, LTSS rebalancing, 23 and/or community
integration and HCBS settings requirements, as defined in the HCBS Settings final rule. 24
A forthcoming second planned guidance document will describe how states can use the measure
set as part of their HCBS quality measurement, reporting, and improvement activities, including
to meet federal requirements for their HCBS programs (such as required reporting for section
1915(c) waiver assurances and subassurances). 25

http://www.qualityforum.org/Publications/2016/09/Quality_in_Home_and_CommunityBased_Services_to_Support_Community_Living__Addressing_Gaps_in_Performance_Measurement.aspx
21
https://www.medicaid.gov/medicaid/quality-of-care/downloads/rfi-hcbs-recommended-measure-set.pdf
22
The measure steward is the entity that owns the measure and is responsible for maintaining it.
23
Rebalancing is commonly defined as achieving a more equitable balance between the share of spending and use of
services and supports delivered in home and community-based settings relative to institutional care.
24
See https://www.medicaid.gov/medicaid/home-community-based-services/guidance/home-community-basedservices-final-regulation/index.html for information on the HCBS Settings final rule.
25
See https://www.medicaid.gov/sites/default/files/2019-12/3-cmcs-quality-memo-narrative_0.pdf for more
information on required reporting for section 1915(c) waiver assurances and subassurances.
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

State Medicaid Director – Page 5
Purpose of the HCBS Quality Measure Set
The HCBS Quality Measure Set is intended to promote more common and consistent use, within
and across states, of nationally standardized quality measures in HCBS programs, and to create
opportunities for CMS and states to have comparative quality data on HCBS programs. In doing
so, it is expected to support states with improving the quality and outcomes of HCBS. It is also
intended to reduce some of the burden that states and others may experience in identifying and
using HCBS quality measures. By providing states and other entities with a set of nationally
standardized measures to assess HCBS quality and outcomes and by facilitating access to
information on those measures, CMS may be able to reduce the time and resources expended on
identifying, assessing, and implementing measures for use in HCBS programs.
While use of this measure set is voluntary at this time, CMS plans to incorporate use of the
measure set into the reporting requirements for specific authorities and programs, including the
Money Follows the Person (MFP) program and future section 1115 demonstrations that include
HCBS. Additional information will be made available to states that are participating in the MFP
program and that deliver HCBS through section 1115 demonstrations; states are not expected to
make any changes to their measurement and reporting activities in their MFP programs or their
section 1115 demonstrations until they receive additional information from CMS. CMS also
encourages states to use the measure set to assess quality and outcomes in HCBS programs
authorized under other federal authorities, including section 1915(c) waiver programs, section
1915(i) state plan services, section 1915(j) self-directed personal assistance services, and section
1915(k) Community First Choice. In addition, while some of the measures included in the
measure set are applicable for only certain delivery system types, CMS encourages states to use
the measure set, to the extent that measures are applicable to a specific HCBS program,
regardless of delivery system type. As noted previously, a second guidance document, which is
forthcoming, will describe how states can use the measure set to meet federal requirements for
their HCBS programs (such as required reporting under section 1915(c) waivers and quality
reporting in managed care programs).
Measures Included in the HCBS Quality Measure Set
The HCBS Quality Measure Set is comprised of measures that assess quality across a broad
range of domains identified as measurement priorities for HCBS. To be included in the measure
set, a measure must be clearly defined and expressed as a rate, proportion, or ratio that is
calculated with: (1) a numerator that counts the target process, condition, event, or outcome
expected for the target population, and (2) a denominator that counts the number of people
eligible for the process or for whom the outcome is relevant. 26 A measure must also have clearly
defined exclusion criteria that can be used to identify who should be removed from the measure
population.
In addition to claims-based measures and measures that require assessment or other beneficiary
records, the HCBS Quality Measure Set extensively leverages existing beneficiary surveys used
https://www.cms.gov/Medicare/Quality-Initiatives-Patient-Assessment-Instruments/MMS/NTM-What-is-aQuality-Measure-SubPage.
26

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

State Medicaid Director – Page 6
by states to assess beneficiary experience of care, which is critical for improving the quality and
outcomes of HCBS and ensuring that services are person-centered and support beneficiaries’
goals and preferences for care. Specifically, the measure set includes measures derived from
experience of care surveys (HCBS Consumer Assessment of Healthcare Providers and Systems
(CAHPS)®, National Core Indicators®-Intellectual and Developmental Disabilities (NCI®-IDD),
National Core Indicators-Aging and Disability (NCI-AD)™, Personal Outcome Measures
(POM)®) which assess the experience of care of one or more population groups included in
HCBS programs (e.g., older adults, adults with intellectual and developmental disabilities, adults
with physical disabilities, adults with serious mental illness). The measure set also includes other
nationally standardized and tested measures related to key areas, such as access, LTSS
rebalancing, community integration, health and safety, and person-centered practices. These
areas are discussed in more detail under “Organization of the HCBS Quality Measure Set”
below.
Measure Selection Criteria
Consistent with the CMS Measures Management System Blueprint 27 and NQF measure
evaluation criteria, 28 CMS took into consideration the following criteria when selecting measures
for inclusion in the measure set:
• Importance to Measure and Report: Extent to which the specific measure focus is
evidence based and important to making significant gains in healthcare quality where
there is variation in or overall, less than optimal performance.
• Scientific Acceptability of the Measure Properties: Extent to which the measure, as
specified, produces consistent (reliable) and credible (valid) results, including across
HCBS populations, when implemented.
• Feasibility: Extent to which the specifications, including measure logic, require data that
are readily available or that could be captured without undue burden and can be
implemented for performance measurement. This criterion also includes whether measure
specifications and any instruments needed to collect data are publicly available at no cost.
• Usability and Use: Extent to which states, HCBS programs, managed LTSS (MLTSS)
plans, or other entities are using or could use performance results for both accountability
and performance improvement. For example, this would include whether a measure can
be used to support the existing reporting requirements associated with the section 1915(c)
assurances and subassurances 29 or other CMS requirements.
• Related and Competing Measures: Extent to which there are related measures (i.e.,
measures that address either the same topic or the same population) and/or competing
measures (i.e., measures that address both the same topic and the same population) in the
measure set.
CMS. “Blueprint for the CMS Measures Management System.” Version 17.0, September 2021.
https://www.cms.gov/Medicare/Quality-Initiatives-Patient-Assessment-Instruments/MMS/MMS-Blueprint.html.
28
NQF. “Measure Evaluation Criteria and Guidance for Evaluating Measures for Endorsement.” September 2021.
http://www.qualityforum.org/WorkArea/linkit.aspx?LinkIdentifier=id&ItemID=88439.
29
https://www.medicaid.gov/sites/default/files/2019-12/3-cmcs-quality-memo-narrative_0.pdf
27

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

State Medicaid Director – Page 7
See the CMS Measures Management System Blueprint 30 and NQF measure evaluation criteria 31
for more information on these criteria.
CMS also considered the type of measure (specifically: structural, process, or outcome 32); the
level at which the measure can be applied (e.g., statewide, delivery system, population level);
and whether the measure promotes health information exchange, or the electronic sharing of
health-related data between two or more organizations for use by a variety of stakeholders to
inform health and care. However, due to the limited number of HCBS quality measures that
fully meet all of these criteria, CMS used the criteria as a guide, rather than a standard, in
selecting the measures.
As HCBS measure development continues to advance, CMS expects to update the measure set to
address measure gaps, advance health information exchange, add newly developed measures that
fully meet the criteria of the CMS Measures Management System Blueprint, and retire measures
that do not meet Blueprint criteria. CMS expects to transition the measure set to include only
measures that fully meet Blueprint criteria by 2025. Measure stewards are encouraged to
complete any necessary data collection and testing to demonstrate that the measures included in
the measure set fully meet Blueprint criteria by 2024.
Organization of the HCBS Quality Measure Set
As shown in the attachment, CMS has organized the measures by section 1915(c) 33 waiver
assurances and subassurances, where the measures align with the assurances and subassurances.
This organization is intended to support states with using the measure set in their HCBS
programs. While the current version of the measure set does not have an all-inclusive set of
measures to demonstrate that assurances are met, CMS will continue to update the measure set to
address gaps and identity additional measures to demonstrate that assurances are met. The
current version of the measure set includes measures that address the following Service Plan
subassurances:
CMS. “Blueprint for the CMS Measures Management System.” Version 17.0, September 2021.
https://www.cms.gov/Medicare/Quality-Initiatives-Patient-Assessment-Instruments/MMS/MMS-Blueprint.html.
31
NQF. “Measure Evaluation Criteria and Guidance for Evaluating Measures for Endorsement.” September 2021.
http://www.qualityforum.org/WorkArea/linkit.aspx?LinkIdentifier=id&ItemID=88439.
32
Structural measures focus on features of a healthcare organization or provider that are relevant to the capacity to
provide high quality care. Process measures focus on activities or steps performed for, on behalf of, or by a person
related to their care. There should be a scientific basis for believing that the process, if executed well, will increase
the probability of achieving a desired outcome. Process measures are the most common type of quality measure.
Outcome measures assess the results of care. They focus on the person’s health state, health status, or change in
health status resulting from care. Some outcome measures are intermediate outcome measures that examine the
change produced by an intervention, which leads to a longer-term outcome (e.g., an intervention that prevents falls
and, in turn, reduces the risk of serious injury and/or mortality among the elderly). Sources: CMS. “Blueprint for the
CMS Measures Management System.” Version 17.0, September 2021. https://www.cms.gov/Medicare/QualityInitiatives-Patient-Assessment-Instruments/MMS/MMS-Blueprint.html; and NQF. “Measure Evaluation Criteria
and Guidance for Evaluating Measures for Endorsement.” September 2018.
http://www.qualityforum.org/WorkArea/linkit.aspx?LinkIdentifier=id&ItemID=88439.
33
While HCBS can be provided under other Medicaid authorities, section 1915(c) waivers are most commonly used
by states and account for about half of HCBS spending nationally. As a result, particular emphasis was placed on
aligning the measure set with section 1915(c) reporting requirements.
30

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

State Medicaid Director – Page 8
•
•
•
•

Service plans address all participants’ assessed needs (including health and safety risk
factors) and personal goals, either by waiver services or through other means;
Service plans are updated/revised at least annually or when warranted by changes in the
waiver participant’s needs;
Services are delivered in accordance with the service plan, including in the type, scope,
amount, duration, and frequency specified in the service plan; and
Participants are afforded choice between/among waiver services and providers.

The measure set also includes measures that address the following Health and Welfare
subassurances:
• The state demonstrates on an ongoing basis that it identifies, addresses, and seeks to
prevent instances of abuse, neglect, exploitation and unexplained death; and
• The state establishes overall health care standards and monitors those standards based on
the responsibility of the service provider as stated in the approved waiver.
In addition, the measure set identifies measures that address HCBS quality and outcomes in the
following key priority areas:
1. Access, which is defined for the purposes of the measure set as the level to which the
beneficiary/family caregiver/natural support is aware of and able to access resources
(e.g., peer support, respite, crisis support, information and referral) that support overall
well-being.
2. Rebalancing, which is commonly defined as achieving a more equitable balance between
the share of spending and use of services and supports delivered in home and communitybased settings relative to institutional care.
3. Community Integration, which is focused on ensuring the self-determination,
independence, empowerment, and full inclusion of children and adults with disabilities
and older adults in all parts of society; and HCBS Settings Requirements, 34 as defined
in the HCBS Settings final rule, 35 which establishes requirements for the qualities of
settings in which Medicaid HCBS are provided under sections 1915(c), 1915(i), and
1915(k) of the Social Security Act. The final rule requires that all home and communitybased settings meet certain qualifications, including:
• The setting is integrated in and supports full access to the greater community;
• The setting is selected by the individual from among setting options;
• The setting ensures an individual’s rights of privacy, dignity and respect, and
freedom from coercion and restraint;
• The setting optimizes autonomy and independence in making life choices; and
• The setting facilitates choice regarding services and who provides them.
Please note that the measures related to the HCBS settings requirements are not designed to determine if a
particular setting is fully compliant with HCBS settings requirements. Instead, the measures are included as an
assessment of overall system performance in terms of whether people receiving HCBS have opportunities for
community integration and the system of care is meeting the purpose and intent of the settings rule.
35
See https://www.medicaid.gov/medicaid/home-community-based-services/guidance/home-community-basedservices-final-regulation/index.html for information on the HCBS Settings final rule.
34

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

State Medicaid Director – Page 9
The NQF number (if applicable), measure steward, and data collection method (e.g., survey, case
management system) are also included for each measure. In addition, CMS will release a
supplement to the measure set that provides additional technical details on each measure (e.g.,
numerator, denominator, exclusion criteria).
CMS notes that the draft version of the measure set released through the RFI included a different
organization of the measures. Specifically, it was organized into two main parts: A base set of
measures and an extended set of measures. The base set was comprised of a relatively small
number of measures that would be used in their entirety as a set of measures to promote
widespread adoption of common measures and create opportunities for comparative data (e.g.,
across states, MLTSS plans, or populations). The extended set was comprised of a larger
number of measures from which states, managed care plans, and other entities could select to
supplement the base set and address their priorities and needs. CMS also proposed to organize
the measures in both the base set and the extended set using the eleven HCBS quality domains
described in NQF’s 2016 report, “Quality in Home- and Community-Based Services to Support
Community Living: Addressing Gaps in Performance Measurement.” This organization was
intended to help ensure that the measure set addresses a broad and diverse range of areas related
to HCBS quality measurement priorities. 36 While stakeholder feedback generally supported the
organization of the measure set proposed through the RFI, CMS adopted a different organization
in the final version released through this letter to support states better with using the measure set
in their programs and to ensure that the measure set is aligned with CMS reporting requirements
and priorities for HCBS programs.
Considerations for Implementation
The HCBS Quality Measure Set is designed to assess quality and outcomes across a broad range
of key areas for HCBS. As a result, it is intended for use in all HCBS programs except when the
identified measures are not applicable (e.g., managed care measures for states with only fee-forservice programs, measures derived from experience of care surveys other than those being used
to assess beneficiary experience in the HCBS program 37). However, states are also encouraged
to use the measure set for specific purposes (e.g., to assess the impact of an initiative on access
as part of the evaluation plan for a state directed payment in managed care 38). In addition, while
some of the measures included in the measure set are applicable for only certain delivery system
types, CMS encourages states to use the measure set, to the extent that measures are applicable to
a specific HCBS program, regardless of delivery system type. Most of the measures included in
The domains include: Service Delivery and Effectiveness; Person-Centered Planning and Coordination; Choice
and Control; Community Inclusion; Caregiver Support; Workforce; Human and Legal Rights; Equity; Holistic
Health and Functioning; System Performance and Accountability; and Consumer Leadership in System
Development. Definitions for each NQF domain are embedded within the recommended measure set. The
subdomains and subdomain definitions are also provided in the recommended measure set for informational
purposes. However, because of the limited number and breadth of HCBS measures available, the measures are not
organized by subdomain.
37
See additional clarifying information on experience of care measures in the next paragraph.
38
See https://www.medicaid.gov/Federal-Policy-Guidance/Downloads/smd21001.pdf for more information.
36

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

State Medicaid Director – Page 10
the measure set have only been tested with adults and have not been tested with children and
adolescents. As a result, the measure set may not be appropriate for use in HCBS programs that
serve children and adolescents.
As noted earlier, the HCBS Quality Measure Set extensively leverages existing beneficiary
surveys used by states to assess beneficiary experience of care, and is designed to be used with
one or more experience of care surveys to assess the experience of care of each of the major
population groups included in the HCBS program (e.g., older adults, adults with intellectual and
developmental disabilities, adults with physical disabilities, adults with serious mental illness). 39
In the measure set, CMS provides states with the choice of measures derived from the following
experience of care surveys: HCBS CAHPS®, NCI®-IDD, NCI-AD™, and POM®. States that
adopt the measure set are not expected to conduct all of the experience of care surveys included
in the measure set. However, some experience of care surveys have not been tested with all
populations enrolled in HCBS programs. As a result, states may need to use multiple experience
of care surveys, depending on the populations served by the states’ HCBS program and the
particular survey instruments that states select to use, to ensure that all major population groups
are assessed using the measures in the measure set. States are only expected to use as many
surveys as are necessary to assess the experience of care of each of the major population groups
included in the HCBS program (e.g., older adults, adults with intellectual and developmental
disabilities, adults with physical disabilities, adults with serious mental illness).
Also, as noted earlier, while use of this measure set is voluntary at this time, CMS strongly
encourages states to use the measures and plans to incorporate use of the measure set into the
reporting requirements for specific authorities and programs, including the MFP program and
section 1115 demonstrations that include HCBS. Additional information will be made available
to states participating in the MFP program and states that deliver HCBS through section 1115
demonstrations. CMS also encourages states to use the measure set to assess quality and
outcomes in their HCBS programs authorized under other federal authorities, including section
1915(c) waiver programs, section 1915(i) state plan services, section 1915(j) self-directed
personal assistance services, and section 1915(k) Community First Choice.
States that implement the measure set are encouraged to assess their performance on the
measures at least biannually, set performance targets, and develop a quality improvement plan to
meet their targets. Further, states are strongly encouraged to oversample sufficiently to produce
results at the population (e.g., older adults, adults with intellectual and developmental
disabilities, adults with physical disabilities, adults with serious mental illness) and delivery
system levels, and to assess and address disparities within their HCBS programs related to
demographic characteristics (e.g., race, ethnicity, language), health status (e.g., physical
disability, mental illness), and social determinants of health (e.g., housing security, food security,
literacy). Additional information on using the measure set to promote equity is provided in the
next section.
Most of the measures included in the measure set have only been tested with adults and have not been tested with
children and adolescents. As a result, the measure set may not be appropriate for use in HCBS programs that serve
children and adolescents.

39

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

State Medicaid Director – Page 11
CMS is available to provide states with technical assistance to support the implementation of the
HCBS Quality Measure Set. We recognize that states may need to make enhancements to their
data and information systems or incur other costs in implementing the measure set. We remind
states that enhanced Federal Financial Participation (FFP) is available at a 90 percent Federal
Medical Assistance Percentage (FMAP) rate for the design, development, or installation of
improvements of mechanized claims processing and information retrieval systems, in accordance
with applicable federal requirements. 40 Enhanced FFP at a 75 percent FMAP rate is also
available for operations of such systems, in accordance with applicable federal requirements. 41
Receipt of these enhanced funds is conditioned upon states meeting a series of standards and
conditions to ensure investments are efficient and effective. 42 States are also encouraged to
advance the interoperable exchange of HCBS data and support quality improvement activities by
adopting standards in 45 CFR Part 170 and other relevant standards identified in the
Interoperability Standards Advisory (ISA). 43
CMS reminds states that they continue to have independent obligations to comply with the
Americans with Disabilities Act, Section 1557 of the Affordable Care Act, and Section 504 of
the Rehabilitation Act, including their requirements under Olmstead v. L.C. Technical assistance
on the implications of quality measurement for civil rights obligations is available from the HHS
Office for Civil Rights and the Department of Justice Civil Rights Division. 44
Using the Measure Set to Promote Equity
Consistent with Executive Order 13985, Advancing Racial Equity and Support for Underserved
Communities, CMS defines health equity as “the attainment of the highest level of health for all
people, where everyone has a fair and just opportunity to attain their optimal health regardless of
race, ethnicity, disability, sexual orientation, gender identity, socioeconomic status, geography,
preferred language, or other factors that affect access to care and health outcomes. CMS is
working to advance health equity by designing, implementing, and operationalizing policies and
programs that support health for all the people served by our programs, eliminating avoidable
differences in health outcomes experienced by people who are disadvantaged or underserved,
See Section 1903(a)(3)(A)(i) and § 433.15(b)(3), 80 FR 75817-75843; https://www.medicaid.gov/state-resourcecenter/faq-medicaid-and-chip-affordable-care-act-implementation/downloads/affordable-care-act-faq-enhancedfunding-for-medicaid.pdf; https://www.medicaid.gov/federal-policy-guidance/downloads/SMD16004.pdf.
41
See Section 1903(a)(3)(B) and § 433.15(b)(4).
42
See § 433.112 (b, 80 FR 75841; https://www.ecfr.gov/current/title-42/chapter-IV/subchapter-C/part-433/subpartC
43
Relevant standards adopted by HHS and identified in the ISA include the USCDI
(https://www.healthit.gov/isa/united-states-core-data-interoperability-uscdi), eLTSS
(https://www.healthit.gov/isa/documenting-care-plans-person-centered-services), and Functional Assessment
Standardized Items (https://www.healthit.gov/isa/representing-patient-functional-status-andor-disability).
40

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

State Medicaid Director – Page 12
and providing the care and support that our enrollees need to thrive.” 45,46 The CMS Framework
for Health Equity (2022-2032) 47 includes six priorities for operationalizing health equity across
CMS programs: Priority 1 is to expand the collection, reporting, and analysis of standardized
data. In support of this priority, CMS strives to improve our collection and use of
comprehensive, interoperable, standardized individual-level demographic and social
determinants of health data, including race, ethnicity, language, gender identity, sex, sexual
orientation, and disability status. By increasing our understanding of the needs of those we
serve, including social risk factors and changes in communities’ needs over time, CMS can
leverage quality improvement and other tools to ensure all individuals have access to equitable
care and coverage.
Stratification of data is necessary to use the HCBS Quality Measure Set effectively to identify
health disparities experienced by Medicaid beneficiaries receiving HCBS, and to identify
effectively where targeted interventions are needed to reduce inequities. We strongly
recommend and encourage states that implement the measure set to stratify a subset of measures
within two years of implementing the HCBS Quality Measure Set, and to increase meaningfully
the number of measures that they stratify over time. Further, we strongly recommend and
encourage states to oversample sufficiently to be able to stratify their data on key demographic
and other beneficiary characteristics, such as race and ethnicity, sex, age, rural/urban, disability,
and language. CMS recognizes that oversampling may be associated with increased cost of
implementation and recommends that states consider using part of the enhanced FFP noted
above for system improvements that will enhance their ability to collect the demographic and
other data necessary for stratification.
We encourage states to pay particular attention to measures that are “disparity-sensitive,” 48 based
on the prevalence and magnitude of the disparity and the actionability of the measure, when
using the measures to address disparities in health care access, quality, and outcomes for people
receiving HCBS. We also encourage states to consider whether stratification can be
accomplished based on valid statistical methods and without risking violation of beneficiary
privacy, as states may not serve large enough HCBS populations to be able to stratify all
measures and/or to stratify measures for all beneficiary characteristics of interest. 49 In addition,
states should consider the specific variables that are available through the survey or other data
source in determining which measures to stratify. We note that many key demographic
characteristics are included as part of the United State Core Data for Interoperability (USCDI)
standard adopted by the Office of National Coordinator for Health IT (ONC). 50 This
standardized set of health data classes can not only support stratification activities but also
support reporting and care delivery as measures elements may align with an existing or future
Executive Order 13985: https://www.whitehouse.gov/briefing-room/presidential-actions/2021/01/20/executiveorder-advancing-racial-equity-and-support-for-underserved-communities-through-the-federal-government/
46
Centers for Medicare and Medicaid Services, “Health Equity” https://www.cms.gov/pillar/health-equity
47
Centers for Medicare and Medicaid Services, “CMS Framework for Health Equity (2022-2032).”
https://www.cms.gov/files/document/cms-framework-health-equity.pdf
48
See https://www.qualityforum.org/WorkArea/linkit.aspx?LinkIdentifier=id&ItemID=72347 for more information.
49
Privacy issues can occur, in particular, when stratifying data for smaller and less diverse populations, as it
becomes possible to identify individual data when there are small numbers to report.
50
See https://www.healthit.gov/isa/united-states-core-data-interoperability-uscdi.
45

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

State Medicaid Director – Page 13
national core set. States should consider the USCDI in determining which measures to stratify in
addition to helping to determine which measures to adopt overall.
Conclusion
The HCBS Quality Measure Set addresses a critical gap related to HCBS quality. The measure
set is intended to support states with improving the quality and outcomes of HCBS, and can play
an important role in states’ efforts to promote equity in their HCBS programs. CMS is available
to provide technical assistance to states on the implementation of the measure set. Additional
guidance on how states can use the measure set to meet federal reporting requirements for HCBS
programs, such as required reporting on section 1915(c) waiver assurances and subassurances, is
forthcoming.
We look forward to working with states on the implementation of this new HCBS Quality
Measure Set. If you have any questions regarding the HCBS Quality Measure Set, please contact
Jennifer Bowdoin, who is the Director of the Division of Community Systems Transformation in
the Disabled and Elderly Health Programs Group, by email at Jennifer.Bowdoin@cms.hhs.gov.
Sincerely,

Daniel Tsai
Deputy Administrator and Center Director
Enclosure

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

State Medicaid Director – Page 14

Home and Community-Based Services (HCBS) Quality Measure Set
July 2022
The HCBS Quality Measure Set is intended to promote more common and consistent use, within
and across states, of nationally standardized quality measures in HCBS programs and to create
opportunities for CMS and states to have comparative quality data on HCBS programs. It is
comprised of measures that assess quality across a broad range of areas identified as
measurement priorities for HCBS. States are encouraged to use the measure set to assess quality
and outcomes in their HCBS programs, regardless of federal authority.
The HCBS Quality Measure Set is designed to assess quality and outcomes across a broad range
of key areas for HCBS. As a result, it is intended for use in all HCBS programs except when the
identified measures are not applicable (e.g., managed care measures for states with only fee-forservice programs, measures derived from experience of care surveys other than those being used
to assess beneficiary experience in the HCBS program 1). However, states are also encouraged to
use the measure set for specific purposes (e.g., to assess the impact of an initiative on access as
part of the evaluation plan for a State Directed Payment in managed care 2). In addition, while
some of the measures included in the measure set are applicable for certain delivery system types
only, CMS encourages states to use the measure set, to the extent that measures are applicable to
a specific HCBS program, regardless of delivery system type.
In addition to claims-based measures and measures that require assessment or other beneficiary
records, the measure set includes measures derived from several experience of care surveys
(HCBS CAHPS®, National Core Indicators®-Intellectual and Developmental Disabilities (NCI®IDD), National Core Indicators-Aging and Disability (NCI-AD)™, Personal Outcome Measures
(POM)®) which assess the experience of care of one or more population groups included in
HCBS programs (e.g., older adults, adults with intellectual and developmental disabilities, adults
with physical disabilities, adults with serious mental illness). 3 States that adopt the measure set
are not expected to conduct all of the experience of care surveys included in the measure set.
However, some experience of care surveys have not been tested with all populations enrolled in
HCBS programs. As a result, states may need to use multiple experience of care surveys,
depending on the populations served by the states’ HCBS programs and the particular survey
instruments that states select to use, to ensure that all major population groups are assessed using
the measures in the measure set. The measure set also includes other nationally standardized and
tested measures in key measurement areas.
The measures are organized by section 1915(c) waiver assurances and subassurances, where the
measures align with the assurances and subassurances. While the current version of the measure
set does not have an all-inclusive set of measures to demonstrate that assurances are met, CMS
will continue to update the measure set to address gaps and identity additional measures to
demonstrate that assurances are met. The measure set currently includes measures that address
the Service Plan section 1915(c) waiver subassurances, and some of the Health and Welfare
section 1915(c) waiver subassurances. The Service Plan measures are in blue shading, while the
Health and Welfare measures are in orange shading. Measures that are not highlighted in blue or
orange shading have not been identified by CMS to address the section 1915(c) waiver Service
The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

State Medicaid Director – Page 15
Plan or Health and Welfare subassurances. It is important to note that the measure set cannot be
used, by itself, to fully meet all of the section 1915(c) waiver subassurances, because the
measure set does not include measures that address all of the subassurances,
The measure set also includes measures that address HCBS quality and outcomes in the
following areas:
1. Access, which is defined for the purposes of the measure set as the level to which the
beneficiary/family caregiver/natural support is aware of and able to access resources
(e.g., peer support, respite, crisis support, information and referral) that support overall
well-being.
2. Rebalancing, which is commonly defined as achieving a more equitable balance between
the share of spending and use of services and supports delivered in home and communitybased settings relative to institutional care.
3. Community Integration, which is focused on ensuring the self-determination,
independence, empowerment, and full inclusion of children and adults with disabilities
and older adults in all parts of society; and HCBS Settings Requirements, as defined in
the HCBS Settings final rule, which establishes requirements for the qualities of settings
in which Medicaid HCBS are provided under sections 1915(c), 1915(i) and 1915(k) of
the Social Security Act. The final rule requires that all home and community-based
settings meet certain qualifications, including:
• The setting is integrated in and supports full access to the greater community;
• The setting is selected by the individual from among setting options;
• The setting ensures individual rights of privacy, dignity and respect, and freedom
from coercion and restraint;
• The setting optimizes autonomy and independence in making life choices; and
• The setting facilitates choice regarding services and who provides them.
In addition to measure name, the measure set also includes National Quality Forum (NQF)
number (if applicable), measure steward, and data collection method (e.g., survey, case
management system) for each measure. CMS will also release a supplement to the measure set
that will provide additional technical details on each measure (e.g., numerator, denominator,
exclusion criteria).
States that implement the measure set are encouraged to assess their performance at least
biannually, set performance targets, and develop a quality improvement plan to meet their
targets. Further, states are strongly encouraged to oversample sufficiently to produce results at
the population (e.g., older adults, adults with intellectual and developmental disabilities, adults
with physical disabilities, adults with serious mental illness) and delivery system levels, and to
use the measures in the measure set to assess and address disparities within their HCBS
programs.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically
incorporated into a contract. This document is intended only to provide clarity to the public regarding existing requirements under the law.

HCBS Quality Measure Set

NQF
#

Measure
Steward

Measure Name

Data Collection
Method

Assurance
Subassurance

Community
Integration
and HCBS
Settings
Access Rebalancing Requirements

Section 1915(c) Service Plan Subassurances
For the Service Plan subassurances, measures from multiple experience of care surveys are included. States that implement the measure set are not expected to conduct all of
the experience of care surveys listed. Instead, states are only expected to use as many surveys as are necessary to assess the experience of care of each of the major
population groups included in the HCBS program (e.g., older adults, adults with intellectual and developmental disabilities, adults with physical disabilities, adults with serious
mental illness). 4 Measures from the Personal Outcome Measures® (POM) can also be used to address some of the Service Plan section 1915(c) waiver subassurances.
States may use the measures from the measure set to report on their performance in meeting some section 1915(c) subassurances. In some cases, it may be necessary to
report more than one measure to demonstrate compliance with the subassurances. Further, the measure set does not currently include sufficient measures to satisfy all of the
subassurances. As a result, states will need to supplement the measure set with additional measures to fully meet all of the subassurances.
States that deliver their HCBS programs through managed LTSS (MLTSS) can use either the MLTSS measures listed or their HEDIS equivalents (if available). At a state’s
option, the Functional Assessment Standardized Items (FASI) measures 5 can be used in place of MLTSS-1 and MLTSS-2 for subassurance 1; FASI-1 and FASI-2 are not
expected to be used by all states implementing the measure set and instead are included only as an option in place of MLTSS-1 and MLTSS-2. For any states opting to use the
FASI measures, CMS will work with states to map their existing assessment instruments to the FASI.
Work is underway to re-specify and test most of the MLTSS measures for use in fee-for-service. The measure set will be updated with relevant fee-for-service measures once
they have been fully re-specified and tested. CMS expects to complete testing of the measures in 2022 and to make the full measure specifications available in 2023 for fee-forservice versions of most of the MLTSS measures included in the measure set.
Although the waiver subassurances are only required for certain HCBS authorities, states are encouraged to use the measures listed below for all of their HCBS programs,
regardless of federal authority, given the importance of person-centered practices in HCBS programs.
Service Plan measures are in blue shading.
Assurance: Service Plan - The State demonstrates it has designed and implemented an effective system for reviewing the adequacy of service plans for waiver participants.
Subassurance: 1. Service plans address all members’ assessed needs (including health and safety risk factors) and personal goals, either by the provision of waiver services or
through other means.
2967

CMS

HCBS CAHPS Choosing
the services that matter to
you (Q 56, 57) 6

Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 1. Service plans address all members’ assessed
needs (including health and safety risk factors) and personal
goals, either by the provision of waiver services or through other
means.





3622

NASDDDS,
HSRI

NCI-IDD PCP-2: PersonCentered Goals (The
proportion of people who
report their service plan
includes things that are
important to them)

Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 1. Service plans address all members’ assessed
needs (including health and safety risk factors) and personal
goals, either by the provision of waiver services or through other
means.





The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the
public regarding existing requirements under the law.

Assurance

NQF
#

Measure
Steward

Not
applicable
(NA)

ADvancing
States,
HSRI

NCI-AD: Percentage of
people who can choose or
change what kind of
services they get

Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 1. Service plans address all members’ assessed
needs (including health and safety risk factors) and personal
goals, either by the provision of waiver services or through other
means.
Subassurance: 4. Participants are afforded choice
between/among waiver services and providers.





NA

ADvancing
States,
HSRI

NCI-AD: Percentage of
people who can choose or
change when and how
often they get their
services

Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 1. Service plans address all members’ assessed
needs (including health and safety risk factors) and personal
goals, either by the provision of waiver services or through other
means.
Subassurance: 4. Participants are afforded choice
between/among waiver services and providers.





NA

ADvancing
States,
HSRI

NCI-AD: Percentage of
people whose service plan
includes their preferences
and choices

Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 1. Service plans address all members’ assessed
needs (including health and safety risk factors) and personal
goals, either by the provision of waiver services or through other
means.
Subassurance: 4. Participants are afforded choice
between/among waiver services and providers.





NA

CQL

POM: People realize
personal goals

Paper
Records,
Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 1. Service plans address all members’ assessed
needs (including health and safety risk factors) and personal
goals, either by the provision of waiver services or through other
means.

Measure Name

Data Collection
Method

Community
Integration
and HCBS
Settings
Access Rebalancing Requirements

Subassurance

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the
public regarding existing requirements under the law.

NQF
#

Measure
Steward

NA

CMS

Measure Name
MLTSS-1: LTSS
Comprehensive
Assessment and Update 7

Data Collection
Method

CMS

MLTSS-2: LTSS
Comprehensive Care Plan
and Update 9

Subassurance

Assessment/
Case
Management
System

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 1. Service plans address all members’ assessed
needs (including health and safety risk factors) and personal
goals, either by the provision of waiver services or through other
means.
Subassurance: 2. Service plans are updated/revised at least
annually or when warranted by changes in the waiver participant’s
needs.



Case
Management
System

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 1. Service plans address all members’ assessed
needs (including health and safety risk factors) and personal
goals, either by the provision of waiver services or through other
means.
Subassurance: 2. Service plans are updated/revised at least
annually or when warranted by changes in the waiver participant’s
needs.



HEDIS equivalent
available 8

NA

Assurance

Community
Integration
and HCBS
Settings
Access Rebalancing Requirements

HEDIS equivalent available

3593

CMS

FASI-1: Identification of
Person-Centered
Priorities 10,11

Electronic
Health
Record,
Paper
Records,
Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 1. Service plans address all members’ assessed
needs (including health and safety risk factors) and personal
goals, either by the provision of waiver services or through other
means.



3594

CMS

FASI-2: Documentation of
a Person-Centered Service
Plan 12,13

Electronic
Health
Record,
Paper
Records,
Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 1. Service plans address all members’ assessed
needs (including health and safety risk factors) and personal
goals, either by the provision of waiver services or through other
means.



Subassurance: 2. Service plans are updated/revised at least annually or when warranted by changes in the waiver participant’s needs.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the
public regarding existing requirements under the law.

Assurance

NQF
#

Measure
Steward

2967

CMS

HCBS CAHPS Unmet
Needs Single-Item
Measures (Q 18, 22, 25,
27, 40) 14

Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 2. Service plans are updated/revised at least
annually or when warranted by changes in the waiver participant’s
needs.
Subassurance: 3. Services are delivered in accordance with the
service plan, including the type, scope, amount, duration, and
frequency specified in the service plan.

NA

CMS

MLTSS-1: LTSS
Comprehensive
Assessment and Update 15

Assessment/
Case
Management
System

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 1. Service plans address all members’ assessed
needs (including health and safety risk factors) and personal
goals, either by the provision of waiver services or through other
means.
Subassurance: 2. Service plans are updated/revised at least
annually or when warranted by changes in the waiver participant’s
needs.



Case
Management
System

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 1. Service plans address all members’ assessed
needs (including health and safety risk factors) and personal
goals, either by the provision of waiver services or through other
means.
Subassurance: 2. Service plans are updated/revised at least
annually or when warranted by changes in the waiver participant’s
needs.



Assessment/
Case
Management
System

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 2. Service plans are updated/revised at least
annually or when warranted by changes in the waiver participant’s
needs.

Measure Name

Data Collection
Method

Community
Integration
and HCBS
Settings
Access Rebalancing Requirements

HEDIS equivalent available

NA

CMS

MLTSS-2: LTSS
Comprehensive Care Plan
and Update 16
HEDIS equivalent available

NA

CMS

MLTSS-4: LTSS
Reassessment/Care Plan
Update after Inpatient
Discharge 17
HEDIS equivalent available

Subassurance





Subassurance: 3. Services are delivered in accordance with the service plan, including the type, scope, amount, duration, and frequency specified in the service plan.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the
public regarding existing requirements under the law.

Assurance

NQF
#

Measure
Steward

2967

CMS

HCBS CAHPS Unmet
Needs Single-Item
Measures (Q 18, 22, 25,
27, 40) 18

Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 2. Service plans are updated/revised at least
annually or when warranted by changes in the waiver participant’s
needs.
Subassurance: 3. Services are delivered in accordance with the
service plan, including the type, scope, amount, duration, and
frequency specified in the service plan.



2967

CMS

HCBS CAHPS Staff Are
Reliable and Helpful
Composite Measure (Q 13,
14, 15, 19, 37, 38) 19

Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 3. Services are delivered in accordance with the
service plan, including the type, scope, amount, duration, and
frequency specified in the service plan.



2967

CMS

HCBS CAHPS Staff Listen
and Communicate Well
Composite Measure (Q 28,
29, 30, 31, 32, 33, 41, 42,
43, 44, 45) 20

Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 3. Services are delivered in accordance with the
service plan, including the type, scope, amount, duration, and
frequency specified in the service plan.

NA

NASDDDS,
HSRI

NCI-IDD: Percentage of
people who report their
staff come and leave when
they are supposed to

Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 3. Services are delivered in accordance with the
service plan, including the type, scope, amount, duration, and
frequency specified in the service plan.

NA

ADvancing
States,
HSRI

NCI-AD: Percentage of
people whose support staff
do things the way they
want them done

Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 3. Services are delivered in accordance with the
service plan, including the type, scope, amount, duration, and
frequency specified in the service plan.

Measure Name

Data Collection
Method

Community
Integration
and HCBS
Settings
Access Rebalancing Requirements

Subassurance

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the
public regarding existing requirements under the law.

NQF
#

Measure
Steward

NA

ADvancing
States,
HSRI

Measure Name
NCI-AD: Percentage of
people whose support staff
show up and leave when
they are supposed to

Data Collection
Method
Participant
Reported
Data/Survey

Assurance
Subassurance
Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 3. Services are delivered in accordance with the
service plan, including the type, scope, amount, duration, and
frequency specified in the service plan.

Community
Integration
and HCBS
Settings
Access Rebalancing Requirements



Subassurance: 4. Participants are afforded choice between/among waiver services and providers.
2967

CMS

HCBS CAHPS Community
Inclusion and
Empowerment Composite
Measure (Q 75, 77, 78, 79,
80, 81) 21

Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants
Subassurance: 4. Participants are afforded choice
between/among waiver services and providers.



3622

NASDDDS,
HSRI

NCI-IDD CC-4: Life
Decision Composite
Measure (The proportion of
people who report making
choices (independently or
with help) in life decisions)

Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 4. Participants are afforded choice
between/among waiver services and providers.



NA

NASDDDS,
HSRI

NCI-IDD: The percentage
of people who report that
they helped make their
service plan

Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 4. Participants are afforded choice
between/among waiver services and providers.



NA

ADvancing
States,
HSRI

NCI-AD: Percentage of
people who can choose or
change what kind of
services they get

Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 1. Service plans address all members’ assessed
needs (including health and safety risk factors) and personal
goals, either by the provision of waiver services or through other
means.
Subassurance: 4. Participants are afforded choice
between/among waiver services and providers.





The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the
public regarding existing requirements under the law.

Measure
Steward

NA

ADvancing
States,
HSRI

NCI-AD: Percentage of
people who can choose or
change when and how
often they get their
services

Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 1. Service plans address all members’ assessed
needs (including health and safety risk factors) and personal
goals, either by the provision of waiver services or through other
means.
Subassurance: 4. Participants are afforded choice
between/among waiver services and providers.

NA

ADvancing
States,
HSRI

NCI-AD: Percentage of
people who can choose or
change their support staff

Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 4. Participants are afforded choice
between/among waiver services and providers.

NA

ADvancing
States,
HSRI

NCI-AD: Percentage of
people whose service plan
reflects their preferences
and choices

Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 1. Service plans address all members’ assessed
needs (including health and safety risk factors) and personal
goals, either by the provision of waiver services or through other
means.
Subassurance: 4. Participants are afforded choice
between/among waiver services and providers.

NA

CQL

POM: People choose
services

Paper
Records,
Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants
Subassurance: 4. Participants are afforded choice
between/among waiver services and providers.

NA

CMS

HCBS-10: Self-direction of
services and supports
among Medicaid
beneficiaries receiving
LTSS through managed
care organizations 22

Case
Management
System

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants
Subassurance: 4. Participants are afforded choice
between/among waiver services and providers.

Measure Name

Data Collection
Method

Assurance

NQF
#

Subassurance

Community
Integration
and HCBS
Settings
Access Rebalancing Requirements












The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the
public regarding existing requirements under the law.

NQF
#

Measure
Steward

Measure Name

Data Collection
Method

Assurance
Subassurance

Community
Integration
and HCBS
Settings
Access Rebalancing Requirements

Section 1915(c) Health and Welfare Subassurances
For the Health and Welfare subassurances, measures from multiple experience of care surveys are included. States that implement the measure set are not expected to conduct
all of the experience of care surveys listed. Instead, states are only expected to use as many surveys as is necessary to assess the experience of care of each of the major
population groups included in the HCBS program (e.g., older adults, adults with intellectual and developmental disabilities, adults with physical disabilities, adults with serious
mental illness). 23 Measures from the Personal Outcome Measures® (POM) can also be used to address some of the Health and Welfare section 1915(c) waiver
subassurances.
States may use the measures from the measure set to report on their performance in meeting some section 1915(c) subassurances. In some cases, it may be necessary to
report more than one measure to demonstrate compliance with the subassurances. Further, the measure set does not currently include sufficient measures to satisfy all of the
subassurances. As a result, states will need to supplement the measure set with additional measures to fully meet all of the subassurances.
States that deliver their HCBS programs through MLTSS can use either the MLTSS measures listed or their HEDIS equivalents (if available). Work is underway to re-specify
and test most of the MLTSS measures for use in fee-for-service. The measure set will be updated with relevant fee-for-service measures once they have been fully re-specified
and tested. CMS expects to complete testing of the measures in 2022 and to make the full measure specifications available in 2023 for fee-for-service versions of most of the
MLTSS measures included in the measure set.
Although the waiver subassurances are only required for certain HCBS authorities, states are encouraged to use the measures listed below for all of their HCBS programs,
regardless of federal authority, given the importance of promoting beneficiary health and welfare in HCBS programs.
Health and Welfare measures are in orange shading.
Assurance: Health & Welfare - The State demonstrates it has designed and implemented an effective system for assuring waiver participant health and welfare.
Subassurance: 1. The State demonstrates on an ongoing basis that it identifies, addresses and seeks to prevent instances of abuse, neglect, exploitation and unexplained
death.
2967

CMS

HCBS CAHPS Personal
Safety & Respect
Composite Measure (Q 64,
65, 68) 24

Participant
Reported
Data/Survey

Assurance: Health & Welfare - The State demonstrates it has
designed and implemented an effective system for assuring
waiver participant health and welfare.
Subassurance: 1. The State demonstrates on an ongoing basis
that it identifies, addresses and seeks to prevent instances of
abuse, neglect, exploitation and unexplained death.



2967

CMS

HCBS CAHPS Physical
Safety Single-Item
Measure (Q 71) 25

Participant
Reported
Data/Survey



NA

ADvancing
States,
HSRI

NCI-AD: Percentage of
people who feel safe
around their support staff

Participant
Reported
Data/Survey

Assurance: Health & Welfare - The State demonstrates it has
designed and implemented an effective system for assuring
waiver participant health and welfare.
Subassurance: 1. The State demonstrates on an ongoing basis
that it identifies, addresses and seeks to prevent instances of
abuse, neglect, exploitation and unexplained death.
Assurance: Health & Welfare - The State demonstrates it has
designed and implemented an effective system for assuring
waiver participant health and welfare.
Subassurance: 1. The State demonstrates on an ongoing basis
that it identifies, addresses and seeks to prevent instances of
abuse, neglect, exploitation and unexplained death.



The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the
public regarding existing requirements under the law.

NQF
#

Measure
Steward

NA

ADvancing
States,
HSRI

NCI-AD: Percentage of
people who are ever
worried for the security of
their personal belongings

Participant
Reported
Data/Survey

NA

ADvancing
States,
HSRI

NCI-AD: Percentage of
people whose money was
taken or used without their
permission in the last 12
months

Participant
Reported
Data/Survey

NA

CQL

POM: People are free from
abuse and neglect

Paper
Records,
Participant
Reported
Data/Survey

Measure Name

Data Collection
Method

Assurance
Subassurance

Community
Integration
and HCBS
Settings
Access Rebalancing Requirements

Assurance: Health & Welfare - The State demonstrates it has
designed and implemented an effective system for assuring
waiver participant health and welfare.
Subassurance: 1. The State demonstrates on an ongoing basis
that it identifies, addresses and seeks to prevent instances of
abuse, neglect, exploitation and unexplained death.
Assurance: Health & Welfare - The State demonstrates it has
designed and implemented an effective system for assuring
waiver participant health and welfare.
Subassurance: 1. The State demonstrates on an ongoing basis
that it identifies, addresses and seeks to prevent instances of
abuse, neglect, exploitation and unexplained death.
Assurance: Health & Welfare - The State demonstrates it has
designed and implemented an effective system for assuring
waiver participant health and welfare.
Subassurance: 1. The State demonstrates on an ongoing basis
that it identifies, addresses and seeks to prevent instances of
abuse, neglect, exploitation and unexplained death.





Subassurance: 2. The State demonstrates that an incident management system is in place that effectively resolves those incidents and prevents further similar incidents to the
extent possible.
No relevant measures
Subassurance: 3. State policies and procedures for the use or prohibition of restrictive interventions (including restraints and seclusion) are followed.
No relevant measures
Subassurance: 4. The State establishes overall health care standards and monitors those standards based on the responsibility of the service provider as stated in the
approved waiver.
NA

NASDDDS,
HSRI

NCI-IDD preventive
screening single-item
measures: Percentage of
people who are reported to
have received preventive
health screenings within
recommended time frames
(physical exam, routine
dental exam, vision
screening, hearing test,
mammogram, pap test,
colorectal cancer
screening)

Participant
Reported
Data/Survey

Assurance: Health & Welfare - The State demonstrates it has
designed and implemented an effective system for assuring
waiver participant health and welfare.
Subassurance: 4. The State establishes overall health care
standards and monitors those standards based on the
responsibility of the service provider as stated in the approved
waiver.



The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the
public regarding existing requirements under the law.

NQF
#

Measure
Steward

NA

ADvancing
States,
HSRI

NCI-AD: Percentage of
people who know how to
manage their chronic
conditions

Participant
Reported
Data/Survey

NA

ADvancing
States,
HSRI

NCI-AD: Percentage of
people who had somebody
talk or work with them to
reduce their risk of falling
or being unstable

Participant
Reported
Data/Survey

NA

CMS

MLTSS-3: LTSS Shared
Care Plan with Primary
Care Practitioner 26

Case
Management
System

Measure Name

Data Collection
Method

HEDIS equivalent available
NA

NCQA

MLTSS-5: Screening, Risk
Assessment, and Plan of
Care to Prevent Future
Falls (NCQA)

Case
Management
System

NA

NCQA

MLTSS: Plan All-Cause
Readmission (HEDIS)

Administrative
Claims

Assurance
Subassurance

Community
Integration
and HCBS
Settings
Access Rebalancing Requirements

Assurance: Health & Welfare - The State demonstrates it has
designed and implemented an effective system for assuring
waiver participant health and welfare.
Subassurance: 4. The State establishes overall health care
standards and monitors those standards based on the
responsibility of the service provider as stated in the approved
waiver.
Assurance: Health & Welfare - The State demonstrates it has
designed and implemented an effective system for assuring
waiver participant health and welfare.
Subassurance: 4. The State establishes overall health care
standards and monitors those standards based on the
responsibility of the service provider as stated in the approved
waiver.
Assurance: Health & Welfare - The State demonstrates it has
designed and implemented an effective system for assuring
waiver participant health and welfare.
Subassurance: 4. The State establishes overall health care
standards and monitors those standards based on the
responsibility of the service provider as stated in the approved
waiver.
Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 1. Service plans address all members’ assessed
needs (including health and safety risk factors) and personal goals,
either by the provision of waiver services or through other means.
Assurance: Health & Welfare - The State demonstrates it has
designed and implemented an effective system for assuring
waiver participant health and welfare.
Subassurance: 4. The State establishes overall health care
standards and monitors those standards based on the
responsibility of the service provider as stated in the approved
waiver.
Assurance: Health & Welfare - The State demonstrates it has
designed and implemented an effective system for assuring
waiver participant health and welfare.
Subassurance: 4. The State establishes overall health care
standards and monitors those standards based on the
responsibility of the service provider as stated in the approved
waiver.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the
public regarding existing requirements under the law.

Measure
Steward

NA

NCQA

MLTSS: Flu Vaccination
(HEDIS) (adults 18-64
only)

Administrative
Claims

Assurance: Health & Welfare - The State demonstrates it has
designed and implemented an effective system for assuring
waiver participant health and welfare.
Subassurance: 4. The State establishes overall health care
standards and monitors those standards based on the
responsibility of the service provider as stated in the approved
waiver.

NA

CQL

POM: People have the
best possible health

Paper
Records,
Participant
Reported
Data/Survey

Assurance: Health & Welfare - The State demonstrates it has
designed and implemented an effective system for assuring
waiver participant health and welfare.
Subassurance: 4. The State establishes overall health care
standards and monitors those standards based on the
responsibility of the service provider as stated in the approved
waiver.

Measure Name

Data Collection
Method

Assurance

NQF
#

Subassurance

Community
Integration
and HCBS
Settings
Access Rebalancing Requirements

Access, Rebalancing, and Community Integration/HCBS Settings Requirements
For Access, Rebalancing, and Community Integration/HCBS Settings Requirements, measures from multiple experience of care surveys are included. States that implement the
measure set are not expected to conduct all of the experience of care surveys listed. Instead, states are only expected to use as many surveys as is necessary to assess the
experience of care of each of the major population groups included in the HCBS program (e.g., older adults, adults with intellectual and developmental disabilities, adults with
physical disabilities, adults with serious mental illness). 27 Measures from the Personal Outcome Measures® (POM) can also be used to address some areas related to access,
rebalancing, and community integration/HCBS settings requirements.
Work is underway to re-specify and test most of the MLTSS measures listed below for use in fee-for-service. The exception is MLTSS-6, for which a fee-for-service equivalent is
already available (HCBS-1). The measure set will be updated with additional relevant fee-for-service measures once they have been fully re-specified and tested. CMS expects
to complete testing of the measures in 2022 and to make the full measure specifications available in 2023.
Access - the level to which the beneficiary/family caregiver/natural support is aware of and able to access resources (e.g., peer support, respite, crisis support, information and
referral) that support overall well-being.
2967

CMS

HCBS CAHPS Choosing
the services that matter to
you (Q 56, 57) 28

Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 1. Service plans address all members’ assessed
needs (including health and safety risk factors) and personal
goals, either by the provision of waiver services or through other
means.



2967

CMS

HCBS CAHPS Unmet
Needs Single-Item
Measures (Q 18, 22, 25,
27, 40) 29

Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 3. Services are delivered in accordance with the
service plan, including the type, scope, amount, duration, and
frequency specified in the service plan.





The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the
public regarding existing requirements under the law.

Assurance

NQF
#

Measure
Steward

2967

CMS

HCBS CAHPS Staff Are
Reliable and Helpful
Composite Measure (Q 13,
14, 15, 19, 37, 38) 30

Participant
Reported
Data/Survey

2967

CMS

HCBS CAHPS
Transportation to Medical
Appointments Composite
Measure (Q 59, 61, 62) 31

Participant
Reported
Data/Survey



3622

NASDDDS,
HSRI

NCI-IDD CI-3:
Transportation Availability
Scale (The proportion of
people who report
adequate transportation)

Participant
Reported
Data/Survey





3622

NASDDDS,
HSRI

NCI-IDD PCP-2: PersonCentered Goals (The
proportion of people who
report their service plan
includes things that are
important to them)

Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 1. Service plans address all members’ assessed
needs (including health and safety risk factors) and personal
goals, either by the provision of waiver services or through other
means.





NA

NASDDDS,
HSRI

NCI-IDD preventive
screening single-item
measures: Percentage of
people who are reported to
have received preventive
health screenings within
recommended time frames
(physical exam, routine
dental exam, vision
screening, hearing test,
mammogram, pap test,
colorectal cancer
screening)

Participant
Reported
Data/Survey

Assurance: Health & Welfare - The State demonstrates it has
designed and implemented an effective system for assuring
waiver participant health and welfare.
Subassurance: 4. The State establishes overall health care
standards and monitors those standards based on the
responsibility of the service provider as stated in the approved
waiver.



Measure Name

Data Collection
Method

Community
Integration
and HCBS
Settings
Access Rebalancing Requirements

Subassurance
Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 3. Services are delivered in accordance with the
service plan, including the type, scope, amount, duration, and
frequency specified in the service plan.



The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the
public regarding existing requirements under the law.

Assurance

NQF
#

Measure
Steward

NA

ADvancing
States,
HSRI

NCI-AD: Percentage of
people whose support staff
show up and leave when
they are supposed to

Participant
Reported
Data/Survey

NA

ADvancing
States,
HSRI

NCI-AD: Percentage of
non-English speaking
participants who receive
information about their
services in the language
they prefer

Participant
Reported
Data/Survey



NA

ADvancing
States,
HSRI

NCI-AD: Percentage of
people who have
transportation when they
want to do things outside of
their home

Participant
Reported
Data/Survey



NA

ADvancing
States,
HSRI

NCI-AD: Percentage of
people who have
transportation to get to
medical appointments
when they need to

Participant
Reported
Data/Survey



NA

ADvancing
States,
HSRI

NCI-AD: Percentage of
people who can choose or
change what kind of
services they get

Participant
Reported
Data/Survey

Measure Name

Data Collection
Method

Community
Integration
and HCBS
Settings
Access Rebalancing Requirements

Subassurance
Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 3. Services are delivered in accordance with the
service plan, including the type, scope, amount, duration, and
frequency specified in the service plan.

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 1. Service plans address all members’ assessed
needs (including health and safety risk factors) and personal
goals, either by the provision of waiver services or through other
means.
Subassurance: 4. Participants are afforded choice
between/among waiver services and providers.









The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the
public regarding existing requirements under the law.

Assurance

NQF
#

Measure
Steward

NA

ADvancing
States,
HSRI

NCI-AD: Percentage of
people who can choose or
change when and how
often they get their
services

Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 1. Service plans address all members’ assessed
needs (including health and safety risk factors) and personal
goals, either by the provision of waiver services or through other
means.
Subassurance: 4. Participants are afforded choice
between/among waiver services and providers.





NA

ADvancing
States,
HSRI

NCI-AD: Percentage of
people whose service plan
reflects their preferences
and choices

Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 1. Service plans address all members’ assessed
needs (including health and safety risk factors) and personal
goals, either by the provision of waiver services or through other
means.
Subassurance: 4. Participants are afforded choice
between/among waiver services and providers.





Measure Name

Data Collection
Method

Community
Integration
and HCBS
Settings
Access Rebalancing Requirements

Subassurance

HCBS-10: Self-direction of
Case
Assurance: Service Plan - The State demonstrates it has
services and supports
Management
designed and implemented an effective system for reviewing the
among Medicaid
System
adequacy of service plans for waiver participants
beneficiaries receiving
Subassurance: 4. Participants are afforded choice
LTSS through managed
between/among waiver services and providers.
care organizations 32
Rebalancing - achieving a more equitable balance between the share of spending and use of services and supports delivered in home and community-based settings relative to
institutional care.
NA

CMS

NA

ADvancing
States,
HSRI

NCI-AD: Percentage of
people who had adequate
follow up after being
discharged from a hospital
or rehabilitation/nursing
facility

Participant
Reported
Data/Survey

NA

CMS

MLTSS-4: LTSS
Reassessment/Care Plan
Update after Inpatient
Discharge 33

Assessment/
Case
Management
System



HEDIS equivalent available


Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 2. Service plans are updated/revised at least
annually or when warranted by changes in the waiver participant’s
needs.



The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the
public regarding existing requirements under the law.

Assurance

NQF
#

Measure
Steward

NA

CMS

MLTSS-6: LTSS Admission
to a Facility from the
Community (MLTSS
equivalent of HCBS-1)

Administrative
Claims



NA

CMS

HCBS-1: Admission to a
Facility from the
Community Among
Medicaid Fee-for Service
(FFS) HCBS Users (CMS)
(FFS equivalent of MLTSS6) 34

Administrative
Claims



3457

CMS

MLTSS-7: LTSS
Minimizing Facility Length
of Stay

Administrative
Claims





NA

CMS

MLTSS-8: LTSS
Successful Transition After
Long-Term Facility Stay

Administrative
Claims





Measure Name

Data Collection
Method

Community
Integration
and HCBS
Settings
Access Rebalancing Requirements

Subassurance

Community Integration, which is focused on ensuring the self-determination, independence, empowerment, and full inclusion of children and adults with disabilities and older
adults in all parts of society, and HCBS Settings Requirements, as defined in the HCBS Settings final rule, which establishes requirements for the qualities of settings in which
Medicaid HCBS are provided under sections 1915(c), 1915(i) and 1915(k) of the Social Security Act. The final rule requires that all home and community-based settings meet
certain qualifications, including:
•
The setting is integrated in and supports full access to the greater community;
•
The setting is selected by the individual from among setting options;
•
The setting ensures individual rights of privacy, dignity and respect, and freedom from coercion and restraint;
•
The setting optimizes autonomy and independence in making life choices; and
•
The setting facilitates choice regarding services and who provides them.
Please note that the measures included in the measure set are not designed to determine if a particular setting is fully compliant with HCBS settings requirements. Instead, the
measures are included as an assessment of overall system performance in terms of whether people receiving HCBS have opportunities for community integration and the
system of care is meeting the purpose and intent of the settings rule.
2967

CMS

HCBS CAHPS Choosing
the services that matter to
you (Q 56, 57) 35

Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 1. Service plans address all members’ assessed
needs (including health and safety risk factors) and personal
goals, either by the provision of waiver services or through other
means.





The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the
public regarding existing requirements under the law.

Assurance

NQF
#

Measure
Steward

2967

CMS

HCBS CAHPS Personal
Safety & Respect
Composite Measure (Q 64,
65, 68) 36

Participant
Reported
Data/Survey

Assurance: Health & Welfare - The State demonstrates it has
designed and implemented an effective system for assuring
waiver participant health and welfare.
Subassurance: 1. The State demonstrates on an ongoing basis
that it identifies, addresses and seeks to prevent instances of
abuse, neglect, exploitation and unexplained death.



2967

CMS

HCBS CAHPS Physical
Safety Single-Item
Measure (Q 71) 37

Participant
Reported
Data/Survey

Assurance: Health & Welfare - The State demonstrates it has
designed and implemented an effective system for assuring
waiver participant health and welfare.
Subassurance: 1. The State demonstrates on an ongoing basis
that it identifies, addresses and seeks to prevent instances of
abuse, neglect, exploitation and unexplained death.



2967

CMS

HCBS CAHPS Community
Inclusion and
Empowerment Composite
Measure (Q 75, 77, 78, 79,
80, 81) 38

Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants
Subassurance: 4. Participants are afforded choice
between/among waiver services and providers.



3622

NASDDDS,
HSRI

NCI-IDD CI-1: Social
Connectedness (The
proportion of people who
report that they do not feel
lonely)

Participant
Reported
Data/Survey

3622

NASDDDS,
HSRI

NCI-IDD CI-3:
Transportation Availability
Scale (The proportion of
people who report
adequate transportation)

Participant
Reported
Data/Survey

NA

NASDDDS,
HSRI

NCI-IDD: The percentage
of people who report that
they helped make their
service plan

Participant
Reported
Data/Survey

Measure Name

Data Collection
Method

Community
Integration
and HCBS
Settings
Access Rebalancing Requirements

Subassurance



Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 4. Participants are afforded choice
between/among waiver services and providers.




The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the
public regarding existing requirements under the law.

Assurance

NQF
#

Measure
Steward

3622

NASDDDS,
HSRI

NCI-IDD CC-3: Can Stay
Home When Others Leave
(The proportion of people
who live with others who
report they can stay home
if they choose when others
in their house/home go
somewhere)

Participant
Reported
Data/Survey

3622

NASDDDS,
HSRI

NCI-IDD CC-4: Life
Decision Composite
Measure (The proportion of
people who report making
choices (independently or
with help) in life decisions)

Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 4. Participants are afforded choice
between/among waiver services and providers.

3622

NASDDDS,
HSRI

NCI-IDD PCP-2: PersonCentered Goals (The
proportion of people who
report their service plan
includes things that are
important to them)

Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 1. Service plans address all members’ assessed
needs (including health and safety risk factors) and personal
goals, either by the provision of waiver services or through other
means.

3622

NASDDDS,
HSRI

NCI-IDD PCP-5:
Satisfaction with
Community Inclusion Scale
(The proportion of people
who report satisfaction with
the level of participation in
community inclusion
activities)

Participant
Reported
Data/Survey



3622

NASDDDS,
HSRI

NCI-IDD HLR-1: Respect
for Personal Space Scale
(The proportion of people
who report that their
personal space is
respected in the home)

Participant
Reported
Data/Survey



NA

ADvancing
States,
HSRI

NCI-AD: Percentage of
people who are as active in
their community as they
would like to be

Participant
Reported
Data/Survey



Measure Name

Data Collection
Method

Community
Integration
and HCBS
Settings
Access Rebalancing Requirements

Subassurance








The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the
public regarding existing requirements under the law.

NQF
#

Measure
Steward

NA

ADvancing
States,
HSRI

NCI-AD: Percentage of
people who are able to see
or talk to their friends and
family when they want to

Participant
Reported
Data/Survey

NA

ADvancing
States,
HSRI

NCI-AD: Percentage of
people who have
transportation when they
want to do things outside of
their home

Participant
Reported
Data/Survey

NA

ADvancing
States,
HSRI

NCI-AD: Percentage of
people who feel safe
around their support staff

Participant
Reported
Data/Survey

NA

ADvancing
States,
HSRI

NCI-AD: Percentage of
people who are ever
worried for the security of
their personal belongings

Participant
Reported
Data/Survey

NA

ADvancing
States,
HSRI

NCI-AD: Percentage of
people whose money was
taken or used without their
permission in the last 12
months

Participant
Reported
Data/Survey

NA

ADvancing
States,
HSRI

NCI-AD: Percentage of
people in group settings
who have enough privacy
where they live

Participant
Reported
Data/Survey

NA

ADvancing
States,
HSRI

NCI-AD: Percentage of
people who can choose or
change what kind of
services they get

Participant
Reported
Data/Survey

Measure Name

Data Collection
Method

Assurance
Subassurance

Community
Integration
and HCBS
Settings
Access Rebalancing Requirements



Assurance: Health & Welfare - The State demonstrates it has
designed and implemented an effective system for assuring
waiver participant health and welfare.
Subassurance: 1. The State demonstrates on an ongoing basis
that it identifies, addresses and seeks to prevent instances of
abuse, neglect, exploitation and unexplained death.
Assurance: Health & Welfare - The State demonstrates it has
designed and implemented an effective system for assuring
waiver participant health and welfare.
Subassurance: 1. The State demonstrates on an ongoing basis
that it identifies, addresses and seeks to prevent instances of
abuse, neglect, exploitation and unexplained death.
Assurance: Health & Welfare - The State demonstrates it has
designed and implemented an effective system for assuring
waiver participant health and welfare.
Subassurance: 1. The State demonstrates on an ongoing basis
that it identifies, addresses and seeks to prevent instances of
abuse, neglect, exploitation and unexplained death.







Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 1. Service plans address all members’ assessed
needs (including health and safety risk factors) and personal
goals, either by the provision of waiver services or through other
means.
Subassurance: 4. Participants are afforded choice
between/among waiver services and providers.





The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the
public regarding existing requirements under the law.

Measure
Steward

NA

ADvancing
States,
HSRI

NCI-AD: Percentage of
people who can choose or
change when and how
often they get their
services

Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 1. Service plans address all members’ assessed
needs (including health and safety risk factors) and personal
goals, either by the provision of waiver services or through other
means.
Subassurance: 4. Participants are afforded choice
between/among waiver services and providers.

NA

ADvancing
States,
HSRI

NCI-AD: Percentage of
people who can choose or
change their support staff

Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 4. Participants are afforded choice
between/among waiver services and providers.

NA

ADvancing
States,
HSRI

NCI-AD: Percentage of
people whose service plan
reflects their preferences
and choices

Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 1. Service plans address all members’ assessed
needs (including health and safety risk factors) and personal
goals, either by the provision of waiver services or through other
means.
Subassurance: 4. Participants are afforded choice
between/among waiver services and providers.

NA

CQL

POM: People are free from
abuse and neglect

Paper
Records,
Participant
Reported
Data/Survey

NA

CQL

POM: People live in
integrated environments

Assurance: Health & Welfare - The State demonstrates it has
designed and implemented an effective system for assuring
waiver participant health and welfare.
Subassurance: 1. The State demonstrates on an ongoing basis
that it identifies, addresses and seeks to prevent instances of
abuse, neglect, exploitation and unexplained death.

Paper
Records,
Participant
Reported
Data/Survey

Measure Name

Data Collection
Method

Assurance

NQF
#

Subassurance

Community
Integration
and HCBS
Settings
Access Rebalancing Requirements













The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the
public regarding existing requirements under the law.

Assurance

NQF
#

Measure
Steward

NA

CQL

POM: People interact with
other members of the
community

Paper
Records,
Participant
Reported
Data/Survey



NA

CQL

POM: People participate in
the life of the community

Paper
Records,
Participant
Reported
Data/Survey



NA

CMS

MLTSS-1: LTSS
Comprehensive
Assessment and Update 39

Assessment/
Case
Management
System

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 1. Service plans address all members’ assessed
needs (including health and safety risk factors) and personal
goals, either by the provision of waiver services or through other
means.
Subassurance: 2. Service plans are updated/revised at least
annually or when warranted by changes in the waiver participant’s
needs.



Case
Management
System

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 1. Service plans address all members’ assessed
needs (including health and safety risk factors) and personal
goals, either by the provision of waiver services or through other
means.
Subassurance: 2. Service plans are updated/revised at least
annually or when warranted by changes in the waiver participant’s
needs.



Measure Name

Data Collection
Method

Community
Integration
and HCBS
Settings
Access Rebalancing Requirements

HEDIS equivalent
available 40

NA

CMS

MLTSS-2: LTSS
Comprehensive Care Plan
and Update 41
HEDIS equivalent available

Subassurance

3457

CMS

MLTSS-7: LTSS
Minimizing Facility Length
of Stay

Administrative
Claims





NA

CMS

MLTSS-8: LTSS
Successful Transition After
Long-Term Facility Stay

Administrative
Claims





The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the
public regarding existing requirements under the law.

Assurance

NQF
#

Measure
Steward

3593

CMS

FASI-1: Identification of
Person-Centered
Priorities 42,43

Electronic
Health
Record,
Paper
Records,
Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 1. Service plans address all members’ assessed
needs (including health and safety risk factors) and personal
goals, either by the provision of waiver services or through other
means.
Subassurance: 2. Service plans are updated/revised at least
annually or when warranted by changes in the waiver participant’s
needs.



3594

CMS

FASI-2: Documentation of
a Person-Centered Service
Plan 44,45

Electronic
Health
Record,
Paper
Records,
Participant
Reported
Data/Survey

Assurance: Service Plan - The State demonstrates it has
designed and implemented an effective system for reviewing the
adequacy of service plans for waiver participants.
Subassurance: 1. Service plans address all members’ assessed
needs (including health and safety risk factors) and personal
goals, either by the provision of waiver services or through other
means.



Measure Name

Data Collection
Method

Community
Integration
and HCBS
Settings
Access Rebalancing Requirements

Subassurance

1 See additional clarifying information on experience of care measures in the next paragraph.

2 See https://www.medicaid.gov/Federal-Policy-Guidance/Downloads/smd21001.pdf for more information.

3 Most of the measures included in the measure set have only been tested with adults and have not been tested with children and adolescents. As a result, the measure set may not
be appropriate for use in HCBS programs that serve children and adolescents.
4 Most of the measures included in the measure set have only been tested with adults and have not been tested with children and adolescents. As a result, the measure set may not
be appropriate for use in HCBS programs that serve children and adolescents.
5 At a state’s option, the FASI measures may also be used with fee-for-service populations.
6 Questions used to calculate the composite score include:
•
Q 56: In the last 3 months, did your [program-specific term for “service plan”] include . . .
•
Q 57: In the last 3 months, did you feel {personal assistance/behavioral health staff} knew what’s on your [program-specific term for “service plan”], including the things that
are important to you?
7 Measure description: The percentage of MLTSS plan members age 18 and older who have documentation of a comprehensive assessment in a specified timeframe that includes
documentation of core elements. For more information, see https://www.medicaid.gov/media/3396.
8 For all measures with a HEDIS equivalent, states can opt to use the HEDIS equivalent for managed care and FFS populations.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the
public regarding existing requirements under the law.

9 Measure description: The percentage MLTSS plan members age 18 and older who have documentation of a comprehensive LTSS care plan in a specified timeframe that includes

documentation of core elements. For more information, see https://www.medicaid.gov/media/3396.

10 Measure description: Percentage of individuals 18 years or older who received community-based LTSS with documented needs determined by the Functional Assessment

Standardized Items AND who have identified at least 3 personal priorities related to self-care, mobility, or IADL functional needs within the reporting period. For more information,
see https://www.medicaid.gov/medicaid/ltss/teft-program/functional-assessment-standardized-items/index.html.
11 At a state’s option, FASI-1 can be used in place of MLTSS-1; FASI-1 is not expected to be used by all states implementing the measure set and instead is included only as an
option in place of MLTSS-1.
12 Measure description: Percentage of individuals 18 years or older who received community-based LTSS with documented functional needs as determined by the Functional
Assessment Standardized Items assessment AND documentation of a person-centered service plan that addressed identified functional needs within the reporting period. For more
information, see https://www.medicaid.gov/medicaid/ltss/teft-program/functional-assessment-standardized-items/index.html.
13 At a state’s option, FASI-2 can be used in place of MLTSS-2; FASI-2 is not expected to be used by all states implementing the measure set and instead is included only as an
option in place of MLTSS-2.
14 Questions include:
•
Q 18: Unmet need in dressing/bathing due to lack of help: In the last 3 months, was this because there were no {personal assistance/behavioral health staff} to help you?
•
Q 22: Unmet need in meal preparation/eating due to lack of help: In the last 3 months, was this because there were no {personal assistance/behavioral health staff} to help
you?
•
Q 25: Unmet need in medication administration due to lack of help: In the last 3 months, was this because there were no {personal assistance/behavioral health staff} to
help you?
•
Q 27: Unmet need in toileting due to lack of help: In the last 3 months, did you get all the help you needed with toileting from {personal assistance/behavioral health staff}
when you needed it?
•
Q 40: Unmet need with household tasks due to lack of help: In the last 3 months, was this because there were no {homemakers} to help you?
15 Measure description: The percentage of MLTSS plan members age 18 and older who have documentation of a comprehensive assessment in a specified timeframe that includes
documentation of core elements. For more information, see https://www.medicaid.gov/media/3396.
16 Measure description: The percentage MLTSS plan members age 18 and older who have documentation of a comprehensive LTSS care plan in a specified timeframe that includes
documentation of core elements. For more information, see https://www.medicaid.gov/media/3396.
17 Measure description: The percentage of discharges from inpatient facilities for MLTSS plan members age 18 and older for whom a reassessment and care plan update occurred
within 30 days of discharge. For more information, see https://www.medicaid.gov/media/3396.
18 Questions include:
•
Q 18: Unmet need in dressing/bathing due to lack of help: In the last 3 months, was this because there were no {personal assistance/behavioral health staff} to help you?
•
Q 22: Unmet need in meal preparation/eating due to lack of help: In the last 3 months, was this because there were no {personal assistance/behavioral health staff} to help
you?
•
Q 25: Unmet need in medication administration due to lack of help: In the last 3 months, was this because there were no {personal assistance/behavioral health staff} to
help you?
•
Q 27: Unmet need in toileting due to lack of help: In the last 3 months, did you get all the help you needed with toileting from {personal assistance/behavioral health staff}
when you needed it?
•
Q 40: Unmet need with household tasks due to lack of help: In the last 3 months, was this because there were no {homemakers} to help you?
19 Questions used to calculate the composite score include:
•
Q 13: In the last 3 months, how often did {personal assistance/behavioral health staff} come to work on time?
•
Q 14: In the last 3 months, how often did {personal assistance/behavioral health staff} work as long as they were supposed to?
•
Q 15: In the last 3 months, when staff could not come to work on a day that they were scheduled, did someone let you know that {personal assistance/behavioral health
staff} could not come that day?

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the
public regarding existing requirements under the law.

Q 19: In the last 3 months, how often did {personal assistance/behavioral health staff} make sure you had enough personal privacy when you dressed, took a shower, or
bathed?
•
Q 37: In the last 3 months, how often did {homemakers} come to work on time?
•
Q 38: In the last 3 months, how often did {homemakers} work as long as they were supposed to?
20 Questions used to calculate the composite score include:
•
Q 28: In the last 3 months, how often did {personal assistance/behavioral health staff} treat you with courtesy and respect?
•
Q 29: In the last 3 months, how often were the explanations {personal assistance/behavioral health staff} gave you hard to understand because of an accent or the way
{personal assistance/behavioral health staff} spoke English?
•
Q 30: In the last 3 months, how often did {personal assistance/behavioral health staff} treat you the way you wanted them to?
•
Q 31: In the last 3 months, how often did {personal assistance/behavioral health staff} explain things in a way that was easy to understand?
•
Q 32: In the last 3 months, how often did {personal assistance/behavioral health staff} listen carefully to you?
•
Q 33: In the last 3 months, did you feel {personal assistance/behavioral health staff} knew what kind of help you needed with everyday activities, like getting ready in the
morning, getting groceries, or going places in your community?
•
Q 41: In the last 3 months, how often did {homemakers} treat you with courtesy and respect?
•
Q 42: In the last 3 months, how often were the explanations {homemakers} gave you hard to understand because of an accent or the way the {homemakers} spoke
English?
•
Q 43: In the last 3 months, how often did {homemakers} treat you the way you wanted them to?
•
Q 44: In the last 3 months, how often did {homemakers} listen carefully to you?
•
Q 45: In the last 3 months, did you feel {homemakers} knew what kind of help you needed?
21 Questions used to calculate the composite score include:
•
Q 75: In the last 3 months, when you wanted to, how often could you get together with these family members who live nearby?
•
Q 77: In the last 3 months, when you wanted to, how often could you get together with these friends who live nearby?
•
Q 78: In the last 3 months, when you wanted to, how often could you do things in the community that you like?
•
Q 79: In the last 3 months, did you need more help than you get from {personal assistance/behavioral health staff} to do things in your community?
•
Q 80: In the last 3 months, did you take part in deciding what you do with your time each day?
•
Q 81: In the last 3 months, did you take part in deciding when you do things each day—for example, deciding when you get up, eat, or go to bed?
22 This measure assesses the offer, and selection, of self-directed services among MLTSS adult enrollees who receive HCBS. The measure consists of two rates:
1. Self-direction offer rate: Percentage of HCBS users ages 18 and older enrolled in MLTSS plans and eligible for self-direction who were offered the option to self-direct their
home and community-based services in the last 12 months.
2. 2. Self-direction opt-in rate: Percentage of HCBS users ages 18 and older enrolled in MLTSS plans and eligible for self-direction who opted-in to self-direct their home and
community-based services, among those who received an offer to self-direct in the last 12 months.
23 Most of the measures included in the measure set have only been tested with adults and have not been tested with children and adolescents. As a result, the measure set may
not be appropriate for use in HCBS programs that serve children and adolescents.
24 Questions used to calculate the composite score include:
•
Q 64: In the last 3 months, was there a person you could talk to if someone hurt you or did something to you that you didn’t like?
•
Q 65: In the last 3 months, did any {personal assistance/behavioral health staff, homemakers, or your case managers} take your money or your things without asking you first?
•
Q 68: In the last 3 months, did any {staff} yell, swear, or curse at you?
25 Question: In the last 3 months, did any {staff} hit you or hurt you?
26 Measure description: The percentage of MLTSS plan members age 18 and older with a care plan that was transmitted to their primary care practitioner (PCP) or other
documented medical care practitioner identified by the plan member within 30 days its development. For more information, see https://www.medicaid.gov/media/3396.
•

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the
public regarding existing requirements under the law.

27 Most of the measures included in the measure set have only been tested with adults and have not been tested with children and adolescents. As a result, the measure set may
not be appropriate for use in HCBS programs that serve children and adolescents.
28 Questions used to calculate the composite score include:
•
Q 56: In the last 3 months, did your [program-specific term for “service plan”] include . . .
•
Q 57: In the last 3 months, did you feel {personal assistance/behavioral health staff} knew what’s on your [program-specific term for “service plan”], including the things that
are important to you?
29 Questions include:
•
Q 18: Unmet need in dressing/bathing due to lack of help: In the last 3 months, was this because there were no {personal assistance/behavioral health staff} to help you?
•
Q 22: Unmet need in meal preparation/eating due to lack of help: In the last 3 months, was this because there were no {personal assistance/behavioral health staff} to help
you?
•
Q 25: Unmet need in medication administration due to lack of help: In the last 3 months, was this because there were no {personal assistance/behavioral health staff} to
help you?
•
Q 27: Unmet need in toileting due to lack of help: In the last 3 months, did you get all the help you needed with toileting from {personal assistance/behavioral health staff}
when you needed it?
•
Q 40: Unmet need with household tasks due to lack of help: In the last 3 months, was this because there were no {homemakers} to help you?
30 Questions used to calculate the composite score include:
•
Q 13: In the last 3 months, how often did {personal assistance/behavioral health staff} come to work on time?
•
Q 14: In the last 3 months, how often did {personal assistance/behavioral health staff} work as long as they were supposed to?
•
Q 15: In the last 3 months, when staff could not come to work on a day that they were scheduled, did someone let you know that {personal assistance/behavioral health
staff} could not come that day?
•
Q 19: In the last 3 months, how often did {personal assistance/behavioral health staff} make sure you had enough personal privacy when you dressed, took a shower, or
bathed?
•
Q 37: In the last 3 months, how often did {homemakers} come to work on time?
•
Q 38: In the last 3 months, how often did {homemakers} work as long as they were supposed to?
31 Questions used to calculate the composite score include questions 59, 61, and 62.
32 This measure assesses the offer, and selection, of self-directed services among MLTSS adult enrollees who receive HCBS. The measure consists of two rates:
1. Self-direction offer rate: Percentage of HCBS users ages 18 and older enrolled in MLTSS plans and eligible for self-direction who were offered the option to self-direct their
home and community-based services in the last 12 months.
2. 2. Self-direction opt-in rate: Percentage of HCBS users ages 18 and older enrolled in MLTSS plans and eligible for self-direction who opted-in to self-direct their home and
community-based services, among those who received an offer to self-direct in the last 12 months.
33 Measure description: The percentage of discharges from inpatient facilities for MLTSS plan members age 18 and older for whom a reassessment and care plan update occurred
within 30 days of discharge. For more information, see https://www.medicaid.gov/media/3396.
34 For all measures with a HEDIS equivalent, states can opt to use the HEDIS equivalent for Managed Care or FFS populations.
35 Questions used to calculate the composite score include:
•
Q 56: In the last 3 months, did your [program-specific term for “service plan”] include . . .
•
Q 57: In the last 3 months, did you feel {personal assistance/behavioral health staff} knew what’s on your [program-specific term for “service plan”], including the things that
are important to you?
36 Questions used to calculate the composite score include:
•
Q 64: In the last 3 months, was there a person you could talk to if someone hurt you or did something to you that you didn’t like?
•
Q 65: In the last 3 months, did any {personal assistance/behavioral health staff, homemakers, or your case managers} take your money or your things without asking you
first?

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the
public regarding existing requirements under the law.

•

Q 68: In the last 3 months, did any {staff} yell, swear, or curse at you?

37 Question: In the last 3 months, did any {staff} hit you or hurt you?
38 Questions used to calculate the composite score include:

•
Q 75: In the last 3 months, when you wanted to, how often could you get together with these family members who live nearby?
•
Q 77: In the last 3 months, when you wanted to, how often could you get together with these friends who live nearby?
•
Q 78: In the last 3 months, when you wanted to, how often could you do things in the community that you like?
•
Q 79: In the last 3 months, did you need more help than you get from {personal assistance/behavioral health staff} to do things in your community?
•
Q 80: In the last 3 months, did you take part in deciding what you do with your time each day?
•
Q 81: In the last 3 months, did you take part in deciding when you do things each day—for example, deciding when you get up, eat, or go to bed?
39 Measure description: The percentage of MLTSS plan members age 18 and older who have documentation of a comprehensive assessment in a specified timeframe that includes
documentation of core elements. For more information, see https://www.medicaid.gov/media/3396.
40 For all measures with a HEDIS equivalent, states can opt to use the HEDIS equivalent for managed care and FFS populations.
41 Measure description: The percentage MLTSS plan members age 18 and older who have documentation of a comprehensive LTSS care plan in a specified timeframe that includes
documentation of core elements. For more information, see https://www.medicaid.gov/media/3396.
42 Measure description: Percentage of individuals 18 years or older who received community-based LTSS with documented needs determined by the Functional Assessment
Standardized Items AND who have identified at least 3 personal priorities related to self-care, mobility, or IADL functional needs within the reporting period. For more information,
see https://www.medicaid.gov/medicaid/ltss/teft-program/functional-assessment-standardized-items/index.html.
43 At a state’s option, FASI-1 can be used in place of MLTSS-1; FASI-1 is not expected to be used by all states implementing the measure set and instead is included only as an
option in place of MLTSS-1.
44 Measure description: Percentage of individuals 18 years or older who received community-based LTSS with documented functional needs as determined by the Functional
Assessment Standardized Items assessment AND documentation of a person-centered service plan that addressed identified functional needs within the reporting period. For more
information, see https://www.medicaid.gov/medicaid/ltss/teft-program/functional-assessment-standardized-items/index.html.
45 At a state’s option, FASI-2 can be used in place of MLTSS-2; FASI-2 is not expected to be used by all states implementing the measure set and instead is included only as an
option in place of MLTSS-2.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the
public regarding existing requirements under the law.

